[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT          FILED
                           _____________      U.S. COURT OF APPEALS
                                                   ELEVENTH CIRCUIT
                              No. 07-11087            JAN 31, 2008
                            _____________           THOMAS K. KAHN
                  D.C. Docket No. 05-00472-CV-WDO-5     CLERK


SILVIA BROWN,
                                                     Plaintiff-Appellant,
                                  versus

PULASKI COUNTY BOARD OF EDUCATION,
d.b.a. Pulaski County Schools,
d.b.a. Pulaski County School District,
RONALD E. QUICK, Individually and in
His Official Capacity as Member of
the Pulaski County Board of Education,
JOHN W. BEMBRY, Individually and in His
Official Capacity as Member of the
Pulaski County Board of Education,
JERRY A. DAVIS, Individually and in His
Official Capacity as Member of the
Pulaski County Board of Education,
BONNY C. DIXON, Individually and in Her
Official Capacity as Member of the
Pulaski County Board of Education, et al.,
                                                     Defendants-Appellees.

                              ____________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                              ____________

                            (January 31, 2008)
Before ANDERSON, BLACK and HILL, Circuit Judges.

PER CURIAM:

       This is an appeal by Silvia Brown, an African-American former employee of

the Pulaski County School District, from a grant of summary judgment by the

district court in favor of the Pulaski County Board of Education, et al. (the

appellees), on Brown’s Title VII employment discrimination claim of wrongful

termination on the basis of race, her First Amendment claims, and her breach of

contract claim. Based upon the following analysis, we affirm the judgment of the

district court.

       We discuss only Brown’s Title VII claim.1 We agree that, under the rubric

of McDonnell Douglas Corp. v. Green, 93 S.Ct. 1817 (1973), Brown established

her prima facie case of discrimination: that she is an African-American; that she

was qualified for her job; that she was terminated; and that she was replaced by an

individual who was not a member of a protected class. See Denney v. City of

Albany, 247 F.3d 1172, 1183 (11th Cir. 2001). However, we find that the

appellees met their burden of providing legitimate, non-discriminatory reasons for

her termination: that Brown was unprofessional in her interactions with school

personnel and supervisors; that she exhibited inappropriate behavior in the


       1
           All other claims alleged by Brown are without merit and affirmed without opinion.

                                                 2
workplace, i.e., her demeanor, attitude and manner were discourteous, rude,

disrespectful, and unacceptable; that she was insubordinate; that she was unwilling

to follow the instructions of her supervisors; and that she was unwilling to change

or improve in any of these areas. See, e.g., Holifield v. Reno, 115 F.3d 1555, 1564

(11th Cir. 1997).

      Brown has not met her ultimate burden. She has failed to rebut that the

stated reasons for her termination are a pretext for discrimination. See Combs v.

Plantation Patterns, 106 F.3d 1519, 1528 (11th Cir. 1997). Neither has she

persuaded us that the appellees’ reasons are unworthy of belief. Id.

      The decision maker was Dr. Linda Hayden, superintendent of the school

district, who recommended to the members of the board of education that Brown

be terminated for lack of professionalism, insubordination, poor attitude, and an

unwillingness to correct poor behavior. It is not our place to determine whether or

not Dr. Hayden was correct in her assessment of Brown’s performance. See

Knight v. Baptist Hosp. of Miami, Inc., 330 F.3d 1313, 1318 n. 6 (11th Cir. 2003).

We conclude that Dr. Hayden in good faith believed Brown’s performance to be

unsatisfactory. Id.; see also Moore v. Sears, Roebuck & Co., 683 F.2d 1321, 1323

n.4 (11th Cir. 1982) (citations omitted).

      The asserted reasons for Brown’s discharge were not a pretext for

                                            3
discrimination. The record amply reflects that Dr. Hayden was a “by the book”

administrator who expected both Caucasian and African-American employees to

“tow the line.” She may not have been a popular administrator, but the record

evidence reflects that was because she “didn’t cut any slack left or right.” See

Jones v. Gerwens, 874 F.2d 1534, 1540 (11th Cir. 1989) (“The law is clear that,

even if a Title VII claimant did not in fact commit the violation with which he is

charged, an employer successfully rebuts any prima facie case of disparate

treatment by showing that it honestly believed the employee committed the

violation.”). Under de novo review, the judgment of the district court is

      AFFIRMED.




                                          4